NO. 07-03-0283-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

OCTOBER 6, 2003

______________________________


JACKIE D. DILL AND VERGIE ERLENE DILL, APPELLANTS

V.

T.C. INVESTMENTS, II, L.L.C., SUCCESSOR
TO THE SMALL BUSINESS ADMINISTRATION, APPELLEE


_________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 02-516,522; HONORABLE SAM MEDINA, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellants Jackie D. Dill and Vergie Erlene Dill filed a notice of appeal challenging
the trial court's summary judgment in favor of appellee T.C. Investments, II, L.L.C.,
Successor to the Small Business Administration.  The clerk's record has been filed. 
Appellants' brief was due to be filed on or before August 11, 2003, but has yet to be filed,
and no motion for extension of time was filed.  By letter dated September 9, 2003, this
Court notified appellants' counsel, J.A. "Trey" Didway, of the defect and also directed him
to reasonably explain the failure to file a brief together with a showing that appellee has
not been significantly injured by the delay on or before September 19, 2003.  Counsel did
not respond and the brief remains outstanding.
	Accordingly, we dismiss the appeal for want of prosecution and failure to comply
with an order of this Court.  See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).
						Don H. Reavis
						    Justice

ber 7, 2005.  Appellant pled not true to three of the nine alleged
violations of community supervision but pled true to the remaining six violations.  After
hearing testimony, the trial judge found that appellant had committed six violations of his
community supervision, revoked the order placing appellant on community supervision,
and ordered that appellant serve the confinement portion of his sentence in the State Jail
Division of the Texas Department of Criminal Justice.  Appellant filed a notice of appeal. 
	Appellant's counsel has filed a brief, in compliance with Anders and Gainous, stating
that she has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error upon which an appeal can arguably be predicated.  Counsel
thus concludes that the appeal is frivolous.  Counsel's brief discusses why, under the
controlling authorities, there is no reversible error in the trial court proceedings and
judgment.  See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).
	Counsel has attached an exhibit showing that a copy of the Anders brief has been
forwarded to appellant and that counsel has appropriately advised appellant of his right to
review the record and file a pro se response to counsel's motion and brief.  The clerk of
this court has also advised appellant by letter of his right to file a response to counsel's
brief.  Appellant has not filed a response.
	We have made an independent examination of the record to determine whether
there are any non-frivolous grounds upon which an appeal could arguably be founded. 
See Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988); Stafford v.
State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.
	Appellant's counsel has moved for leave to withdraw.  See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.-Waco 1994, writ ref'd).  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
appellant's counsel's motion to withdraw is granted and the trial court's judgment is
affirmed.
 
						Mackey K. Hancock
						        Justice




Do not publish.  








1.  This Court will follow the spelling of appellant's name as it appears in the trial court
records.